United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Forest Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2078
Issued: April 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from a June 16, 2008 merit decision of
the Office of Workers’ Compensation Programs denying her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty causally related to factors of her federal employment.
FACTUAL HISTORY
On April 24, 2008 appellant, then a 34-year-old forklift driver, filed an occupational
disease claim (Form CA-2) alleging that she experienced back pain and stiffness after driving a
forklift and that her back became tight. She first became aware of her condition on September 9,
1995 but did not realize it was related to her employment until April 2, 2008. The employing
establishment noted that appellant did not miss work.

In a May 8, 2008 letter, the Office notified appellant about the deficiencies in her claim
and requested that she provide additional medical and factual evidence, including a
comprehensive medical report from her treating physician discussing the cause of the condition
and containing a firm diagnosis. Appellant did not provide any additional evidence.
By decision dated June 16, 2008, the Office denied appellant’s claim. It found that she
established that the work activities occurred as alleged; however, she did not provide any
medical evidence containing a diagnosis which could be connected to the activity of driving a
forklift.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that she is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
A person who claims benefits for a work-related condition has the burden of establishing
by the weight of the medical evidence a firm diagnosis of the condition claimed and a causal
relationship between that condition and factors of federal employment.7

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See Roy L. Humphrey, supra note 6; see Naomi A. Lilly, 10 ECAB 560, 574 (1959).

2

ANALYSIS
The issue is whether appellant established that she sustained a back injury due to driving
a forklift at work. The Office accepted that her work activities occurred as alleged; however, it
denied the claim on the grounds that appellant did not establish that her employment factors
caused an injury.
Appellant failed to submit any medical evidence providing a firm diagnosis or addressing
whether her injury was related to her employment factors. The Office advised her of the
deficiencies in her medical evidence, by way of a May 8, 2008 letter, however, she failed to
provide any additional evidence in support of her claim. Therefore, the Board finds that
appellant failed to meet her burden of proof in establishing a prima facie claim for
compensation.8
CONCLUSION
The Board finds that appellant did not establish that she sustained an injury in the
performance of duty causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
8

Donald W. Wenzel, 56 ECAB 390 (2005).

3

